Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered March 8, 1985, convicting him of driving while intoxicated as a felony, after a nonjury trial, and imposing sentence.
*522Ordered that the judgment is affirmed.
The defendant cannot seek suppression of his prior conviction of the misdemeanor charge of driving while intoxicated on the ground that that conviction was "unconstitutionally obtained” (see, People v Knack, 128 AD2d 307 [decided herewith]). In any case, the record discloses that the defendant voluntarily waived his constitutional rights when he pleaded guilty to the prior misdemeanor charge of driving while intoxicated. Thus, the instant charge of driving while intoxicated was properly increased to felony status. Brown, J. P., Niehoff, Sullivan and Harwood, JJ., concur.